Case 2:20-cv-03743-MRW Document 18 Filed 12/11/20 Page 1 of 1 Page ID #:623



      Young Cho
  1   Attorney at Law: 189870
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115
      Santa Fe Springs, CA 90670
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Angela L. Azulay
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12
      ANGELA L. AZULAY,                      ) Case No.: 2:20-cv-03743-MRW
 13                                          )
                                             ) ORDER OF DISMISSAL
 14                Plaintiff,                )
                                             )
 15         vs.                              )
                                             )
 16                                          )
      ANDREW SAUL,
                                             )
 17   Commissioner of Social Security,       )
                                             )
 18                                          )
                   Defendant.                )
 19                                          )
 20         The above captioned matter is dismissed with prejudice, each party to bear
 21   its own fees, costs, and expenses.
 22         IT IS SO ORDERED.
 23   DATE: 12/11/2020
                                ___________________________________
 24                             THE HONORABLE MICHAEL R. WILNER
                                UNITED STATES MAGISTRATE JUDGE
 25
 26

                                             -1-
